DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitations “device in a first position….” and “device in a second position…” renders the claim vague and indefinite because it fails to recite essential elements and their interrelation or cooperation.  The essential element of Applicant’s claimed invention which is placed in the first position and the second position and how the essential element interacts with other elements of Applicant’s claimed invention so that in the first position, the first passageway is in communication with the fluid portion and in the second position, the second passageway is in communication with the cement portion, is not recited.  
In claim 1, the recitations “fluid portion” and “cement portion” are confusing because of the qualifiers.  Alternate language, for e.g., fluid-containing portion and “cement-containing portion” is suggested.  
In claim 2, the recitation “…device in a third position” renders the claim vague and indefinite because it fails to interrelate essential elements of Applicant’s invention.  The essential element of Applicant’s claimed invention that when placed in a third 
In claim 3, the recitation “…device in a first position, the second passageway is not in communication with the cement portion” renders the claim vague and indefinite because it fails to interrelate essential elements of Applicant’s invention.  The essential element of Applicant’s invention which when placed in a first position such that the second passageway is not in communication with the cement portion, is not recited. 
In claim 4, the recitation “…device in the second position, the first passageway is not in communication with the fluid portion” renders the claim vague and indefinite because it fails to interrelate essential elements of Applicant’s invention.  The essential element of Applicant’s invention which when placed in the second position, the first passageway is not in communication with the fluid portion, is not recited. 
In claim 11, the recitation “housing at a proximal end of the device” renders the claim vague and indefinite because it is unclear how the proximal end of the device is defined.  Based on Applicant’s disclosure, the handle defines the proximal end of Applicant’s claimed device. 
In claim 24, the first recitation “wherein with the device in the first position, the first passageway is in communication with the fluid portion so that the fluid is flowable to the balloon, and wherein with the device in a second position, the second passageway is in communication with the cement portion so that cement is flowable out of a portion of the cannula” renders the claim vague and indefinite because essential structure that enables this function is not recited in the claim.  Further, this recitation is inconsistent with the subsequent recitation “inflating the balloon with a fluid supplied through the second passageway to elevate fragments of the fracture;” and “injecting cement from the first passageway into the opening created by elevating the fragments of the fracture.”
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 10-12, 19-21 and 24-28 are rejected under 35 U.S.C. 102(a) (1) being anticipated by Mueller (US 20130218164).
Mueller discloses a device for correcting a compression-type fracture, the device including: a handle or housing 102 including a portion (of cannula 116) that contains a fluid (para [0026]) and a portion that contains cement (para [0026]); a cannula 116 extending from the housing and including a first passageway and a second passageway; and a balloon 122 engaged with a portion of cannula 116, wherein with the device in a first position (for e.g. when rotary handle 106 is in a first position), the first passageway is in communication with the fluid portion so that the fluid is flowable to the balloon, and wherein with the device in a second position (when cannula 104 is retracted), the second passageway is in communication with the cement portion so that cement is flowable out of a portion of the cannula (paras [0021]-[0033]).
Regarding claim 5, balloon 122 is transitionable between an inflated state and a deflated state (paras [0026]-[0027]).
Regarding claims 6 and 19, when balloon 122 is inflated it is elongated such that a length of the balloon in a direction parallel to a longitudinal axis of the cannula is longer than a width of the balloon in a direction transverse to the longitudinal axis of the cannula (Fig. 9).
Regarding claim 10, cannula 116 a tip 108 at a distal end of the cannula (Fig. 9).
Regarding claims 11 and 12, Mueller discloses a handle or housing 102; a cannula 116 extending from the housing and supporting a balloon 122 wherein cannula 116 includes an outer tube defining a second passageway for supplying inflation fluid to the balloon and an inner tube defining a first passageway for supplying cement through an axial opening at the end of the cannula; and a tip 108 at a distal end of cannula 116 (Figs. 2, 4, 8 and 9 and paras [0024]-[0029]).
Regarding claim 20, the outer tube of cannula 116 is connected to balloon 122 (Fig. 9). 

The method steps of claims 24-28 are performed when the Mueller device is used to compact cancellous bone and/or displace cortical bone and inject bone cement during vertebral augmentation (paras [0029]-[0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 20130218164) in view of Truckai et al. (US 7722620).
Mueller discloses all elements of the claimed invention except for a regulator or controller to control the flow of cement. 
Truckai et al. disclose a controller or regulator 150B to control the volume of bone fill material or cement 120 introduced into a bone portion (Fig. 2A, col. 7, lines 53-67 and col. 8, lines 1-10). 
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing a controller, as taught by Truckai et al., to the Mueller system would have yielded predictable results, i.e., control of the volume of cement introduced into a bone portion.

Allowable Subject Matter
Claims 2-4, 7-9, 13-18 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 18, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775